--------------------------------------------------------------------------------

 
Exhibit 10.3
 

 
SECOND AMENDMENT TO LEASE
 
SECOND AMENDMENT TO LEASE made as of the 7th day of May, 2003 by and between
MITCHMAR ATLANTA PROPERTIES, INC, a Delaware corporation having its principal
office at c/o JFI, 152 West 57th Street, 56th Floor, New York, New York 10019
(hereinafter called “Landlord”), and SID TOOL CO., INC., a New York corporation
having its principal office at 75 Maxess Road, Melville, New York 11747
(hereinafter called “Tenant”).
 
RECITALS
 
WHEREAS, Landlord and Tenant entered into an Agreement of Lease dated as of
July 13, 1989 (as amended, the “Original Lease”) as amended by a First Amendment
to Lease dated as of August 10, 1996 (the “First Amendment”) for the leasing of
the 376,738 square foot building (the “Building”) located at 6700 Discovery
Boulevard, Mableton, Georgia (the “Original Premises”) which building is located
on “Parcel C” as shown on Exhibit A annexed hereto and made a part hereof (the
“Original Building Lot”); and
 
WHEREAS, Landlord owns two additional building lots (“Parcel A” and “Parcel B”)
as shown on Exhibit B annexed hereto and made a part hereof; and
 
WHEREAS, pursuant to the terms of this Second Amendment, Tenant shall lease all
of Parcel A and Parcel B, and Landlord shall reserve an easement of egress and
ingress to Parcels A and B; and
 
WHEREAS, Landlord and Tenant desire to amend the Original Lease to, among other
things, lease to Tenant (i) an additional approximately 148,000 square feet of
space which is to be added to the Building by Tenant pursuant to the terms of
this Second Amendment (the “Expansion Premises”), (ii) Parcel A, and (iii)
Parcel B (the Expansion Premises together with Parcel A, Parcel B and the
Original Premises hereinafter collectively referred to as the “Demised Premises”
or the “Premises”), (ii) extend the term of the Original Lease, as amended, to
the Extended Expiration Date (as hereinafter defined), and (iii) modify certain
other provisions of the Original Lease, as amended.  This second amendment to
the lease shall be referred to herein as the “Second Amendment”.  The Original
Lease, the First Amendment and this Second Amendment shall be collectively
referred to herein as the “Lease”.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which
being hereby acknowledged, the parties agree as follows:
 
 

--------------------------------------------------------------------------------


 
 
ARTICLE I
 
Definitions
 
1.1 The recitals are specifically incorporated into the body of this Agreement
and shall be binding upon the parties hereto.
 
1.2 Unless expressly set forth to the contrary in the Original Lease or First
Amendment and except as specifically modified by this Second Amendment, all
capitalized or defined terms shall have the meanings ascribed to them in the
Original Lease and the First Amendment.
 
1.3 The term “Effective Date”, as used herein, shall mean and refer to the date
which is the earlier to occur of (a) the “substantial completion” (as
hereinafter defined) of the Expansion Premises Work (as hereinafter defined),
(b) Tenant’s occupancy of the Expansion Premises for the purposes of conducting
its business, and (c) October 1, 2003.  The term “substantially completed” or
“substantial completion” as used herein is defined to mean the date on which the
only items of the Expansion Premises Work to be completed are those which do not
interfere with Tenant’s occupancy and substantially full enjoyment of the
Expansion Premises.
 
 
2

--------------------------------------------------------------------------------


 
 
 
ARTICLE II
 
Lease Modifications
 
2.1 The Lease is hereby modified and amended as follows:
 
2.1.1                      Granting Clause and Construction of
Addition.  (A)  Effective as of the date hereof, Landlord hereby leases to
Tenant and Tenant hereby hires from Landlord (i) the Expansion Premises, to be
constructed by Tenant on the Original Building Lot in accordance with the terms
hereof (the “Expansion Premises Work”), (ii) Parcel A, and (iii) Parcel B.
 
(B)           Tenant shall (i) comply with all terms and conditions contained in
Paragraph 49 (as modified herein) of the Lease applicable to Permitted
Alterations (as hereinafter defined) with respect to the Expansion Premises Work
or with respect to any future expansion work to be performed on either Parcel A
or Parcel B.  Tenant shall deliver to Landlord complete and detailed
architectural, mechanical and electrical construction drawings for the Expansion
Premises Work (such plans being herein referred to as the “Final Construction
Documents”), or with respect to any material future expansion work to be
performed on Parcel A or Parcel B.
 
2.1.2                      Landlord’s Contribution.  The Expansion Premises Work
shall be performed at the sole cost and expense of Tenant.  Landlord hereby
covenants to contribute $4,750,000.00 (the “Landlord’s Contribution”) toward the
“hard costs” of the Expansion Premises Work.  Tenant shall, as the Expansion
Premises Work progresses, submit statements to Landlord from time to time, but
not more often than once per month, setting forth the cost of those aspects of
the Expansion Premises Work which have been completed through the date of such
statement (such statement to be prepared in accordance with standard progress
payment application forms issued by the American Institute of Architects).  Each
such statement shall be accompanied by a certificate from an authorized officer
of Tenant requesting that a payment be made to the identified contractor,
subcontractor or materialmen who is owed money for that portion of the completed
Expansion Premises Work (the “Requested Allowance Payment”) and certifying that
the Requested Allowance Payment is for amounts due and owing Tenant’s
contractor, subcontractor or materialmen, in connection with the Expansion
Premises Work.  Following receipt of any such statement and accompanying
certificate, Landlord shall pay to Tenant’s contractor, subcontractor or
materialmen, a portion of the Landlord’s Contribution in an amount equal to one
hundred percent (100%) of the subject Requested Allowance Payment (but in no
event shall the aggregate amount of such payments by Landlord exceed the
Landlord’s Contribution).  Landlord shall have the right to (a) inspect all of
the Expansion Premises Work to determine if it has been completed substantially
in accordance with the Final Construction Documents, and (b) review all
Expansion Premises Work invoices and evidence of payment thereof, to the extent
such payments have already been made by Tenant.  The right to request that
Landlord make payments to such contractors, subcontractors, or materialmen for
the cost of the Expansion Premises Work as set forth herein shall be the
exclusive benefit of Tenant, it being the express intent of the parties hereto
that in no event shall such right be conferred upon or for the benefit of any
third party, including without limitation, any contractor, subcontractor,
materialmen, laborer, architect, engineer, attorney or any other person, firm or
entity.
 
Tenant agrees that if the Expansion Premises Work is not substantially completed
prior to October 1, 2003, then Landlord, in its sole and absolute discretion,
shall have the right, but not the obligation, to complete the Expansion Premises
Work.  Any amounts that Landlord incurs which are greater than Landlord’s
Contribution in order to complete the Expansion Premises Work shall be
considered additional rent under the Lease and shall be immediately due and
payable upon demand therefor.
 
 
 
3

--------------------------------------------------------------------------------


 
 
2.1.3                      Term.                      (A)           Effective as
of the Effective Date, Paragraph 42 of the Rider to the Lease is hereby modified
and amended to reflect that the term of the Lease is hereby extended to and
including the day preceding the day which is twenty (20) years after (i) the
Effective Date, if such date is the first day of a calendar month, or (ii) the
first day of the first full calendar month following the Effective Date, if such
date is not the first day of a calendar month (the “Extended Expiration Date”).
 
(B)           A “New Lease Year” shall be comprised of a period of twelve (12)
consecutive months.  The first New Lease Year shall commence on the Effective
Date but, notwithstanding the first sentence of this paragraph, if the Effective
Date is not the first day of a month, then the first New Lease Year shall
include the additional period from the Effective Date to the end of the then
current month.  Each succeeding New Lease Year shall end on the anniversary date
of the last day of the preceding New Lease Year.  For example, if the Effective
Date is December 1, 2002, the first New Lease Year would begin on December 1,
2002, and end on November 30, 2003, and each succeeding New Lease Year would end
on November 30th.  If, however, the Effective Date is December 2, 2002 the first
New Lease Year would end on December 31, 2003, the second New Lease Year would
commence on January 1, 2004, and each succeeding New Lease Year would end on
December 31st.
 
2.1.4                      Rent.  With respect to the Original Premises, Tenant
shall continue to pay fixed rent in accordance with Paragraph 43 of the New
Lease through July 31, 2010, the current expiration date.  Thereafter, the fixed
rent payable with respect to the Original Premises for the balance of the
seventh New Lease Year (as defined in Section 2.13 (B)) shall be $101,691.00 per
month.
 
 
 
4

--------------------------------------------------------------------------------


 
 
(A) Beginning on the Eighth New Lease Year and for the balance of the term, the
fixed rent payable for the Original Premises shall be as follows:
 
 
i.
During each of the eighth and ninth New Lease Years, the fixed rent attributable
to the Original Premises shall be One Million Two Hundred Twenty Thousand Two
Hundred Ninety-Two and 00/100 ($1,220,292.00) Dollars per annum payable in equal
monthly installments of $101,691.00;

 
 
ii.
During each of the tenth, eleventh and twelfth New Lease Years, the fixed rent
attributable to the Original Premises shall be One Million Two Hundred Fifty
Thousand Seven Hundred Ninety-Nine and 30/100 ($1,250,799.30) Dollars per annum
payable in equal monthly installments of $104,233.27;

 
 
iii.
During each of the thirteenth, fourteenth and fifteenth New Lease Years, the
fixed rent attributable to the Original Premises shall be One Million Two
Hundred Eighty-Two Thousand Sixty-Nine and 20/100 ($1,282,069.20) Dollars per
annum payable in equal monthly installments of $106,839.10);

 
 
iv.
During each of the sixteenth, seventeenth and eighteenth New Lease Years, the
fixed rent attributable to the Original Premises shall be One Million Three
Hundred Fourteen Thousand One Hundred Twenty and 90/100 (1,314,120.90) Dollars
per annum payable in equal monthly installments of $109,510.07; and,

 
 
v.
During each of the nineteenth and twentieth New Lease Years, the fixed rent
attributable to the Original Premises shall be One Million Three Hundred
Forty-Six Thousand Nine Hundred Seventy-Three and 90/100 ($1,346,973.90) Dollars
per annum payable in equal monthly installments of $112,247.82;

 
(B) With respect to the Expansion Premises, Parcel A and Parcel B, collectively,
the fixed rent shall be as follows:
 
 
 
5

--------------------------------------------------------------------------------


 
 
i.
During each of the first, second and third New Lease Years the fixed rent
attributable to the Expansion Premises, Parcel A and Parcel B shall be an amount
equal to Four Hundred Forty Four Thousand and 00/100 ($444,000.00) Dollars per
annum payable in equal monthly installments of $37,000.00;

 
 
ii.
During each of the fourth, fifth and sixth New Lease Years, the fixed rent
attributable to the Expansion Premises, Parcel A and Parcel B, shall be Four
Hundred Fifty Five Thousand One Hundred and 00/100 ($455,100.00) Dollars per
annum payable in equal monthly installments of $37,925.00;

 
 
iii.
During each of the seventh, eight and ninth New Lease Years, the fixed rent
attributable to the Expansion Premises, Parcel A and Parcel B, shall be Four
Hundred Sixty Six Thousand Four Hundred Seventy Seven and 50/100 ($466,477.50)
Dollars per annum payable in equal monthly installments of $38,873.13;

 
 
iv.
During each of the tenth, eleventh and twelfth New Lease Years, the fixed rent
attributable to the Expansion Premises, Parcel A and Parcel B, shall be Four
Hundred Seventy Eight Thousand One Hundred Thirty Nine and 44/100 ($478,139.44)
Dollars per annum payable in equal monthly installments of $39,844.95;

 
 
v.
During each of the thirteenth, fourteenth and fifteenth New Lease Years, the
fixed rent attributable to the Expansion Premises, Parcel A and Parcel B, shall
be Four Hundred Ninety Thousand Ninety Two and 93/100 ($490,092.93) Dollars per
annum payable in equal monthly installments of $40,841.08;

 
 
vi.
During each of the sixteenth, seventeenth and eighteenth New Lease Years, the
fixed rent attributable to the Expansion Premises, Parcel A and Parcel B, shall
be Five Hundred Two Thousand Three Hundred Forty Five and 25/100 ($502,345.25)
Dollars per annum payable in equal monthly installments of $41,862.10; and

 
 
vii.
During each of the nineteenth and twentieth New Lease Years, the fixed rent
attributable to the Expansion Premises, Parcel A and Parcel B, shall be Five
Hundred Fourteen Thousand Nine Hundred Three and 88/100 ($514,903.88) Dollars
per annum payable in equal monthly installments of $42,908.66.

 
 
 
6

--------------------------------------------------------------------------------


 
 
2.1.5                      Late Fee.  Effective as of the date hereof, the
following is hereby inserted as a new sentence at the end of Paragraph 43(e) of
the Lease:
 
Notwithstanding the foregoing, in no event shall the late charge above exceed
that maximum late charge permitted by applicable law.  In the event such late
charge would exceed the maximum rate permitted by law, the actual late charge
shall be reduced to the maximum late charge permitted by law.
 
 
2.1.6
Alterations.  Effective as of the date hereof, Paragraph 49 of the Lease is
deleted and the following is hereby inserted in lieu thereof:

 
49.           (A)           Except as provided herein, Tenant shall make no
alterations, decorations, installations, additions or improvements (hereinafter
collectively referred to as “Alterations”) in or to the Demised Premises without
Landlord’s consent which shall not be unreasonably withheld, conditioned or
delayed.  All such Alterations shall be performed at the sole cost and expense
of Tenant.  Tenant shall pay Landlord for all reasonable costs and charges for
such Alteration actually incurred by Landlord in reviewing plans in connection
with such Alterations and the reasonable cost and expenses, actually incurred in
ensuring that such Alterations are made in accordance with the terms hereof.
 
(B)           All Alterations including the Expansion Premises Work and any
future Alterations pertaining to Parcel A or Parcel B (collectively, the
“Permitted Alterations”) shall be performed in accordance with the following
provisions:
 
(i)           All Permitted Alterations done by Tenant shall at all times comply
with (a) laws, rules, orders and regulations of governmental authorities having
jurisdiction thereof, and (b) rules and regulations of the Landlord applicable
to the Demised Premises.
 
(ii)           With respect to all Permitted Alterations, architectural and
engineering plans and specifications prepared by and at the expense of Tenant
shall be submitted to Landlord for its prior written approval in accordance with
the following requirements:
 
 
7

--------------------------------------------------------------------------------


 
 
 
a.
With respect to any Permitted Alterations to be performed by Tenant pursuant to
this Lease, Tenant shall, at its expense, furnish Landlord with complete
architectural, mechanical and electrical construction documents for work to be
performed by Tenant (the “Tenant’s Plans”).  All of the Tenant’s Plans shall:
(x) comply with all applicable laws and the rules, regulations, requirements and
orders of any and all governmental agencies, departments or bureaus having
jurisdiction, and (y) be fully detailed, including locations and complete
dimensions;

 
 
b.
Tenant’s Plans shall be subject to approval by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed; Landlord shall have twenty (20)
days to render its decision.  Failure to render a decision within such time
period shall be deemed Landlord’s consent to Tenant’s Plans.

 
 
c.
Tenant shall, at Tenant’s expense, (x) cause Tenant’s Plans to be filed with the
governmental agencies having jurisdiction there over, (y) obtain when necessary
all governmental permits, licenses, authorization required for the work to be
done in connection therewith, and (z) obtain all necessary certificates of
occupancy, both temporary and permanent.  Landlord shall execute such documents
as may be reasonably required in connection with the foregoing and Landlord
shall otherwise cooperate with Tenant in connection with obtaining the
foregoing, but without expense to Landlord.  Tenant shall make no amendments or
additions to Tenant’s Plans without the prior written reasonable consent of
Landlord in each instance;

 
 
d.
No work (including the Expansion Premises Work) including any future work
pertaining to Parcel A or Parcel B shall commence until (x) Tenant has procured
all necessary permits therefor and has delivered copies of same to Landlord, (y)
Tenant has procured a paid builder’s risk insurance policy naming Landlord as an
additional insured and has delivered to Landlord a certificate of insurance
evidencing such policy, and (z) Tenant or its contractor has procured a
workmen’s compensation insurance policy covering activities of all persons
working at the Premises naming Landlord as an additional insured and has
delivered to Landlord a certificate of insurance evidencing such policy;

 
 
e.
Tenant may use any licensed architect or engineer to prepare its plans and to
file for permits.  However, all such plans and permit applications shall be
subject to review, revision and reasonable approval by Landlord or its
architect;

 
 
f.
Tenant, at its expense, shall perform all work in connection with all Permitted
Alterations, in accordance with Tenant’s Plans and Tenant shall pay any
reasonable third party out of pocket costs incurred by Landlord with respect to
the review and approval of Tenant’s Plans.

 
 
 
 
8

--------------------------------------------------------------------------------


 
 
 
(iii)           Tenant shall defend, indemnify and save harmless Landlord, its
officers, directors, shareholders, agents and employees against any and all
mechanics’ and other liens filed in connection with its Permitted Alterations,
repairs or installations, including the liens of any conditional sales of, or
chattel mortgages upon, any materials, fixtures or articles so installed in and
constituting part of the Demised Premises and against any loss, cost, liability,
claim, damage and expense, including reasonable counsel fees, penalties and
fines incurred in connection with any such lien, conditional sale or chattel
mortgage or any action or proceeding brought thereon.  As a condition precedent
to Landlord’s consent to the making by Tenant of Permitted Alterations, Tenant
agrees to obtain and deliver to Landlord, written unconditional waivers of
mechanics’ liens for all work, labor and services to be performed and materials
to be furnished, signed by all contractors, subcontractors, materialmen and
laborers to become involved in such work.
 
(iv)           Tenant, at its expense, shall procure the satisfaction, discharge
or bonding of all such hens within ten (10) days of the filing of such lien
against the Demised Premises or the Building.  If Tenant shall fail to cause
such lien to be discharged within the aforesaid period, then, in addition to any
other remedy, Landlord may, but shall not be obligated to, discharge the same
either by paying the amount claimed to be due or by procuring the discharge of
such lien by deposit or by bonding proceedings, and in any such event Landlord
shall be entitled, if Landlord so elects, to compel the prosecution of an action
for the foreclosure of such lien by the lienor and to pay the amount of the
judgment in favor of the lienor with interest, costs and allowances.  Any amount
so paid by Landlord, and all costs and expenses incurred by Landlord in
connection therewith, together with interest thereon at the maximum rate
permitted by law from the respective dates of Landlord’s making of the payments
or incurring of the cost and expense, shall constitute additional rent and shall
be paid on demand.
 
(v)           Nothing in this Lease contained shall be construed in any way as
constituting the consent or request of Landlord, expressed or implied, to any
contractor, subcontractor, laborer or materialmen for the performance of any
labor or furnishing of any material for any improvement, alteration or repair of
the Demised Premises, nor as giving any right or authority to contract for the
rendering of any services or the furnishing of any materials that would give
rise to the filing of any mechanics’ liens against the Demised Premises.
 
 
9

--------------------------------------------------------------------------------


 
 
2.1.7                      Assignment, Mortgaging, Sublease.  Effective as of
the date hereof, Paragraph 54 of the Lease is hereby modified and amended by
inserting the following at the end thereof:
 
In determining reasonableness pursuant to Paragraph 11 hereof, there shall be
taken into account the character and reputation of the proposed subtenant or
assignee, the specific nature of the proposed subtenant’s or assignee’s business
and whether same is in keeping with other tenancies in the Building; the
financial standing of the proposed subtenant or assignee; and the impact of all
of the foregoing upon the Demised Premises.  Landlord shall not be deemed to
have unreasonably withheld its consent if it refuses to consent to a subletting
or assignment to a proposed subtenant or assignee with whom Landlord is
negotiating a lease for a comparable parcel in the same area as the Demised
Premises.
 
In the event Tenant shall request Landlord’s consent to a proposed assignment of
this Lease or proposed sublease of all or a portion of the Demised Premises,
Tenant shall pay or reimburse Landlord the reasonable attorney fees incurred by
Landlord in processing such request.
 
Notwithstanding anything contained herein to the contrary, no assignment or
subletting shall be made by Tenant, which in the aggregate totals more than
fifty percent (50%) of the square footage leased (excluding land which is not
encumbered by a leasable building) by Tenant at the time such consent is
requested, in any event until Tenant has offered to terminate this Lease as of
the last day of any calendar month during the Term hereof and to vacate and
surrender the Demised Premises to Landlord on the date fixed in the notice
served by Tenant upon Landlord (which date shall be prior to the date of such
proposed assignment or the commencement date of such proposed
lease).  Simultaneously with said offer to terminate this Lease, Tenant shall
advise the Landlord, in writing, of the name and address of the proposed
assignee or subtenant, a reasonably detailed statement of the proposed
subtenant/assignee’s business, reasonably detailed financial references, and all
the terms, covenants, and conditions of the proposed sublease or assignment.
 
In the event of an assignment or subletting, Tenant shall remit to Landlord as
Additional Rent each month during the remainder of the Term any rent or other
sums received by Tenant from its assignee or subtenant in excess of the fixed
rent, additional rent and other charges paid by Tenant with respect to the
Demised Premises or allocated to the portion thereof sublet, as the case may be.
 
2.1.8                      Insurance.           Effective as of the date hereof,
Paragraph 55 is hereby modified and amended by (a) deleting “One Million Dollars
($1,000,000.00) Dollars” in Paragraph 55(a) thereof and inserting “Five Million
($5,000,000.00) Dollars in lieu thereof; and (b) inserting the following as a
new Paragraph 55(f):
 
Each party shall cause their respective insurers to waive their right of
subrogation with respect to their insurance policies.
 
2.1.9                      Holdover.            Effective as of the date hereof,
the following is hereby inserted as a new Paragraph 70(f):
 
 
 
10

--------------------------------------------------------------------------------


 
 
In the event of any holding over by Tenant after the expiration or termination
of this Lease without the consent of Landlord, Tenant shall:
 
(i) pay as holdover rental, (a) beginning on the date which is thirty (30) days
after the Extended Expiration Date, an amount equal to the greater of (x) the
fair market rental value of the Demised Premises for such month (as reasonably
determined by Landlord) or (y) one hundred twenty-five (125%) percent of the
fixed rent payable by Tenant for the last month prior to the expiration date of
the term of the Lease, and, (b) beginning on the date which is sixty (60) days
after the Extended Expiration Date, an amount equal to the greater of (x) the
fair market rental value of the Demised Premises for such month (as reasonably
determined by Landlord) or (y) one hundred fifty percent (150%) of the fixed
rent payable by Tenant for the last month prior to the expiration of the term of
the Lease, and otherwise observe, fulfill and perform all of its obligations
under this Lease, including but not limited to, those pertaining to additional
rent, in accordance with its terms;
 
(ii) be liable to Landlord for any damages suffered by Landlord as the result of
Tenant’s failure to surrender the Premises.
 
No holding over by Tenant after the term shall operate to extend the term.
 
The holdover, with respect to all or any part of the Demised Premises, of a
person deriving an interest in the Demised Premises from or through Tenant,
including, but not limited to, an assignee or subtenant, shall be deemed a
holdover by Tenant.
 
Notwithstanding anything in this Article contained to the contrary, the
acceptance of any rent paid by Tenant pursuant to this Paragraph 70(f), shall
not preclude Landlord from commencing and prosecuting a holdover or eviction
action or proceeding or any action or proceeding in the nature thereof.
 
2.1.10                      Options to Further Expand.  Effective as of the date
hereof, the following provisions are hereby inserted in the Lease as new
Paragraphs 71 and 72:
 
71.           Expansion Rights.  (A) Provided that Tenant (i) is not then in
default of any of its obligations under the Lease beyond any notice or cure
period provided herein for the cure thereof; (ii) has substantially completed
the Expansion Premises Work, and (iii) there is at least five (5) years
remaining on the term of this Lease or any extension term, Tenant shall have the
right to further expand the Building (the “Future Expansion Work”) under the
terms and subject to the conditions contained in this Paragraph 71.  In the
event there is less than five (5) years remaining on the term of this Lease as
extended Tenant’s rights to perform Future Expansion Work shall be subject to
Landlord’s approval, which shall not be unreasonably withheld, conditioned or
delayed.
 
(B) In the event that Tenant desires to perform Future Expansion Work, Tenant
shall (1) submit to Landlord two (2) sets of detailed plans and specifications
(including layout, architectural, mechanical and structural drawings) for all
proposed Future Expansion Work (the “Future Expansion Plans and
Specifications”).  Tenant shall not commence any such Future Expansion Work
without first obtaining Landlord’s consent therefore which consent shall not be
unreasonably withheld, conditioned or delayed.  Upon its receipt of the Future
Expansion Plans and Specifications, Landlord shall have twenty (20) days to
respond by delivering to Tenant a notice of its denial or acceptance of the
plans (the “Landlord Expansion Notice”).  If Landlord denies the Future
Expansion Plans and Specifications, then Landlord shall include in the Landlord
Expansion Notice, in reasonable detail, the reasons for its denial.  Tenant
agrees to cooperate with Landlord with regard to any request for additional
information contained in the Landlord Expansion Notice.  If Landlord fails to
respond to the Landlord Expansion Notice within twenty (20) days such failure to
respond shall be deemed consent to the Future Expansion Plans and
Specifications.
 
 
 
11

--------------------------------------------------------------------------------


 
(C)           If there is a dispute between Landlord and Tenant as to the
reasonableness of Landlord’s refusal to consent to the Future Expansion Plans
and Specifications, then Tenant may, at its option, as its sole and exclusive
remedy, send a written notice to Landlord (the “Buy/Sell Trigger Notice”) within
thirty (30) days of its receipt of Landlord’s Expansion Notice requesting that
Tenant desires to purchase all of Parcels A, B and C, together with all existing
facilities, and improvements (collectively, the “Landlord Fee Estate”) under the
terms and conditions set forth in subparagraph (D) of this Paragraph 71.
 
(D)           If Tenant exercises its rights to purchase the Landlord Fee Estate
by delivering the Buy/Sell Trigger Notice to Landlord in a timely manner, then
the parties agree that Tenant shall have the right to purchase the Landlord Fee
Estate at its Fair Market Value as determined by the terms set forth in this
Paragraph 71 (D).  Upon determination of the Fair Market Value the parties shall
promptly enter into a contract in a form substantially similar to the Contract
of Sale annexed hereto as Exhibit C and made a part hereof.
 
(i)           “Fair Market Value” shall mean the greater of (x) that
consideration Landlord would receive for comparable land and improvements in the
Atlanta Georgia area, as determined by an appraiser of Landlord’s discretion,
and reasonably accepted by Tenant, with at least five (5) years experience in
appraisals of similar commercial properties (based on the highest and best use
of the Landlord Fee Estate) or (y) an amount equal to the then current income
stream of the Property (excluding any debt service) capitalized at a rate of
nine (9%) percent.
 
(ii)           In the event Tenant disputes Landlord’s determination of Fair
Market Value, as determined pursuant 71(D)(i) above, Tenant, by written demand
served upon Landlord within five (5) days after Landlord notifies Tenant of
Landlord’s determination of Fair Market Value, may commence arbitration strictly
in accordance with the terms and conditions of this Subparagraph (i).  If Tenant
shall fail to demand arbitration within a five (5) day period, Tenant shall be
deemed to have accepted Landlord’s determination of Fair Market Value.  The sole
issue to be determined by such arbitration shall be the Fair Market Value in
accordance with this Subparagraph.  Such written demand shall contain the name
and address of the arbitrator appointed by the demandant.  Within ten (10) days
after its receipt of the written demand, the other party will give the demandant
written notice of the name and address of its arbitrator.  Within ten (10) days
after the date of the appointment of the second arbitrator, the two (2)
arbitrators will meet.  If the two (2) arbitrators are unable to agree on the
Fair Market Value, as provided herein within ten (10) days after their first
meeting, they will select a third arbitrator.  The third arbitrator will be
designated as chairman and will immediately give Landlord and Tenant written
notice of its appointment.  The three (3) arbitrators will meet within ten (10)
days after the appointment of the third arbitrator.  If they are unable to agree
on the Fair Market Value within ten (10) days after their first meeting, the
third arbitrator will select a time, date and place for a hearing and will give
Landlord and Tenant thirty (30) days prior written notice of it.  The date for
the hearing will not be more than sixty (60) days after the date of appointment
of the third arbitrator.  The arbitrators must be licensed real estate
appraisers with at least five (5) years experience in the Atlanta real estate
market.  No arbitrator may be an active real estate broker.  The arbitration
will be governed by the Laws of the State of Georgia, and, when not in conflict
with such law, by the general procedures in the commercial arbitration rules of
the American Arbitration Association.  The arbitrators will not have the power
to add to, modify, detract from or alter in any way the provisions of this Lease
or any amendments or supplements to this Lease.  The arbitrators will not have
any power to decide or consider anything other than the specific issue of the
Fair Market Value in accordance with the terms of this Lease.  The written
decision of at least two (2) arbitrators will be conclusive and binding upon
Landlord and Tenant.  No arbitrator is authorized to make an award for damages
of any kind including, without limitation, an award for punitive, exemplary,
consequential or incidental damages.  Landlord and Tenant will pay for the
services of its appointees, attorneys and witnesses plus one-half of all other
proper costs relating to the arbitration.  The decision of the arbitrators will
be final and non-appealable and may be enforced according to the laws of the
State of Georgia.
 
 
 
12

--------------------------------------------------------------------------------


 
72.           Right of First Offer for Building:  (A) In the event that Landlord
desires to sell the Building during the term of the Lease, then before offering
it for sale to a third party, and so long as Tenant is not in default under this
Lease beyond any notice or cure period provided herein for the cure thereof,
Landlord shall notify Tenant (“Landlord’s Notice”) of its intention to sell the
Building (“Right of First Offer”) Tenant shall, within forty-five (45) days
after receipt of Landlord’s Notice, notify the Landlord in writing (“Tenant’s
Notice”) of its intention to exercise Tenant’s right to purchase the Building
(which Tenant’s Notice shall include an offer price for which Tenant shall be
willing to purchase the Building (the “Original Tenant Offer Price”).  If Tenant
does not give such Tenant’s Notice within such forty-five (45) day period as
required above, then this Right of First Offer will lapse and be of no further
force and effect and Landlord shall have the right to sell to a third party (or
parties) on the same or any other terms and conditions, whether or not such
terms and conditions are more or less favorable than those offered to Tenant,
and Landlord shall not be required to re-offer to Tenant.
 
(B)           If Tenant exercises its Right of First Offer by timely delivering
Tenant’s Notice with the Original Tenant Offer Price then Landlord will have ten
(10) days to accept or reject the Original Tenant Offer Price.  If Landlord
accepts the Original Tenant Offer Price, then the parties agree to promptly
enter into a contract in a form substantially similar to the Contract of Sale
annexed hereto as Exhibit C and made a part hereof.  If Landlord rejects the
Original Tenant Offer Price then Landlord shall be precluded from selling the
Building to a third party within the following six months, unless such sale is
for an amount greater than 2.5% more than the Original Tenant Offer
Price.  After the six month period, the Right of First Offer shall commence
again as stated above in subparagraph 72 (A).  Time is of the essence with
respect to all of Tenant’s obligations under this Paragraph 72.
 
(C)           This Right of First Offer is personal to Sid Tool Co., Inc., is
non-transferable by operation of law or otherwise, and is subject to then
existing rights, if any, granted to other tenants at the Building.
 
 
 
13

--------------------------------------------------------------------------------


 
 
2.1.11                      Change of Control
 
(A)           In the event that there is a “Change of Control” (hereinafter
defined), then Tenant shall deliver to Landlord either (i) cash in the amount
equal to six (6) months of the then escalated fixed rent due under the Lease or
(ii) a clean, unconditional, irrevocable, non-documentary standby letter of
credit (in accordance with the requirements set forth in subparagraph (C) below)
in the amount equal to six (6) months of the then escalated fixed rent as
security for the full and faithful performance and observance by Tenant of all
of the terms, conditions, covenants and agreements of this Lease.  The term
“Change in Control” as used herein shall mean the point in time when the
Jacobson & Gershwind families no longer control MSC Industrial Direct Co., Inc.
 
(B)           In the event Tenant defaults in payment of fixed rent, additional
rent, or other sums due from Tenant to Landlord under this Lease, or in
performance or observance of any other term, provision, covenant, condition or
agreement of this Lease, after the expiration of applicable notice periods
provided herein for the cure thereof, more than twice in such year, Landlord may
notify the “Issuing Bank” (hereinafter defined) and thereupon draw on the letter
of credit or the cash security, as the case may be, in whole or part, from time
to time, at Landlord’s election, and use, apply or retain the whole or any part
of such proceeds to the extent required for the payment of any sums as to which
Tenant is in default (including, without limitation, any damages or deficiency
accrued before or after summary proceedings or other re-entry by Landlord) or
for coverage or reimbursement of any sums which Landlord may expend or may be
required to expend by reason of such default by Tenant.  In the event Landlord
so uses, applies or retains all or any portion of such monies represented by the
letter of credit or the cash security, Tenant shall forthwith restore the amount
so used, applied or retained, upon delivery of written notice by Landlord
detailing such use, application or retention, through delivery of cash or a
certified or bank check payable to Landlord.  In the event Landlord shall not
apply all of the proceeds of such letter of credit or the cash security to cover
Tenant’s default as permitted hereunder, Landlord shall hold the unapplied
portion of such proceeds (and the restoration amount required pursuant to the
preceding sentence) as a security deposit under this Lease, and thereafter apply
such funds as permitted under this subparagraph (B).  In the event that Tenant
shall fully and faithfully comply with all of the terms, provisions, covenants
and conditions of this Lease, the letter of credit or cash security deposit then
being held by Landlord, whichever may be the case, shall be returned to Tenant
(or to the Issuing Bank, in the case of a letter of credit) after the Expiration
Date and after delivery by Tenant of entire possession of the Demised Premises
to Landlord in strict accordance with the terms of this Lease.  Tenant expressly
agrees that Tenant shall have no right to apply any portion of the proceeds
which Landlord may have drawn under the letter of credit against Tenant’s
obligations to pay fixed rent or additional rent under this Lease.
 
(C)           The clean, unconditional, irrevocable, non-documentary, standby
letter of credit to be delivered by Tenant pursuant to this Article shall be in
form and content satisfactory to Landlord and shall conform to each the
following requirements:
 
 
 
14

--------------------------------------------------------------------------------


 
 
(i)           such letter of credit may only be issued by and drawable upon a
commercial bank, trust company, national banking association, or savings and
loan association with offices for banking and drawing purposes in New York City
(the “Issuing Bank”), which has outstanding, unsecured, uninsured and
unguaranteed indebtedness, or shall have issued a letter of credit or other
credit facility that constitutes the primary security for any outstanding
indebtedness (which is otherwise iminsured or unguaranteed), that is then rated,
without regard to qualification of such rating by symbols such as “+” or “-” or
numerical. notation, “Aa” or better by Moody’s Investors Service and “AA” or
better by Standard & Poor’s Ratings Service (and is not on credit-watch with
negative implications), and has combined capital, surplus and undivided profits
of not less than $500,000,000.00;
 
(ii)           such letter of credit shall indicate the address of the Issuing
Bank in New York City, Nassau or Suffolk County where it can be drawn upon;
 
(iii)           such letter of credit shall name Landlord as beneficiary under
the letter of credit with its address:
 
 
c/o
the Jacobson Family Investments

 
 
152 West 57th Street, 56th Floor

 
 
New York, New York  10019

 
(iv)           such letter of credit must be payable to Landlord or an
authorized representative of Landlord upon presentation of only the letter of
credit and a sight draft, and shall not contain as a condition to a draw the
requirement of Landlord’s certification or other statement as to the existence
of Tenant’s default;
 
(v)           such letter of credit shall be deemed to be automatically renewed,
without amendment, for consecutive one year periods through a date which is not
earlier than sixty (60) days after the Extended Expiration Date of this Lease,
or any renewal or extension thereof, unless written notice of non-renewal has
been given by the Issuing Bank to Landlord (sent to Landlord via certified mail,
return receipt requested, attention:  Bob Small, at the address set forth in
subparagraph (iii) above) at least sixty (60) days prior to the then current
expiration date of the letter of credit.  Upon the Issuing Bank’s giving of such
notice, Tenant must replace said letter of credit with a new letter of credit
satisfying the requirements of this Article at least thirty (30) days prior to
the expiration date of the existing letter of credit.  Failure by Tenant to
replace the existing letter of credit as required herein shall constitute a
default under this Lease and there shall be no notice or opportunity to cure
said default.  Thereupon, Landlord shall be permitted to draw upon the existing
letter of credit up to the full amount thereof;
 
(vi)           such letter of credit shall permit multiple drawings;
 
(vii)          such letter of credit shall not be transferable by Landlord
without the consent of Tenant.  Notwithstanding the foregoing, in the event of a
transfer of Landlord’s interest in this Lease or the Property, Tenant shall use
its commercially reasonable efforts to have such letter of credit terminated and
thereafter reinstated under the same terms and conditions in favor of the new
landlord or owner, as the case may be; Landlord shall accommodate Tenant’s
reasonable requests in order to effect the surrender of such letter of credit;
and
 
(viii)         such letter of credit shall be subject to the International
Standby Practices 1998, International Chamber of Commerce Publication No. 590.
 
 
 
15

--------------------------------------------------------------------------------


 
Tenant acknowledges and agrees that Landlord shall have no responsibility or
liability on account of any error by the Issuing Bank.
 
(D)           In the event of a sale of the Building or a leasing of the
Building, or any financing of Landlord’s interest therein, Landlord shall have
the right to transfer its rights under the letter of credit (or cash security
deposit, as applicable) to the vendee, lessee or mortgagee, and Landlord shall
thereupon be released by Tenant from all liability in connection with such
letter of credit (or security deposit, as applicable); Tenant agrees to look
solely to the new landlord or such mortgagee with respect to the return of, or
any dispute arising in connection with, such letter of credit (or security
deposit); and the provisions hereof shall apply to every transfer or assignment
made of such rights to a new landlord or mortgagee.  Within ten (10) days after
notice from Landlord of any such sale, leasing or financing, Tenant, at its sole
cost, shall arrange for the transfer of the letter of credit to the new landlord
or mortgagee, as designated by Landlord in such notice, or have the letter of
credit reissued in the name of the new landlord or mortgagee.  Tenant shall pay
upon Landlord’s demand, as additional rent, all costs and fees charged in
connection with the letter of credit that arise due to (i) Landlord’s transfer
of its rights under the letter of credit in connection with such sale, lease or
financing, or (ii) the addition, deletion or modification of any beneficiary
under the letter of credit.
 
(E)           Tenant shall not assign or encumber or attempt to assign or
encumber the letter of credit (or security deposit).  Any such assignment,
encumbrance, attempted assignment or attempted encumbrance by Tenant shall be
deemed void and of no force or effect, nor shall same be binding upon Landlord
or its successors or assigns.
 
(F)           Tenant shall cooperate, at its expense, with Landlord to promptly
execute and deliver to Landlord any and all modifications, amendments, and
replacements of the letter of credit, as Landlord may reasonably request to
carry out the intent, terms and conditions of this Article.
 
(G)           In the event that Tenant fails to deliver the cash or letter of
credit as required hereunder, such failure shall be deemed a tenant default
under this Lease and entitle Landlord to pursue any and all of its rights under
law or in equity.
 
(H)           The acceptance of the letter of credit (or cash security deposit,
as applicable) or the exercise of any remedies under this Article by Landlord
shall not be a limitation on Landlord’s damages, remedies or other rights under
this Lease, or construed as a payment of liquidated damages or an advance
payment of fixed rent or additional rent.
 
 
 
16

--------------------------------------------------------------------------------


 
2.1.12                      Nondisturbance Agreement.
 
(A)           Subject to Landlord’s obligation to provide a “Non-disturbance
Agreement” (hereinafter defined) in accordance with the terms hereof, the rights
of Tenant hereunder, are and shall be subject and subordinate in all respects to
all future mortgages and building loan agreements, which may now or hereafter
affect the land and/or the building(s) under this Lease (“superior mortgages”)
and to each and every advance made or hereafter to be made under the superior
mortgages and to all renewals, modifications, replacements and extensions of the
superior mortgages and spreaders, consolidations and correlations of the
superior mortgages.  Provided that in the event of a financing or refinancing of
the Property, the mortgagee shall execute and deliver to Tenant an agreement to
the effect that, if there shall be a foreclosure of its mortgage, such mortgagee
will not make Tenant a party defendant to such foreclosure, evict Tenant,
disturb Tenant’s possession under this Lease, or terminate or disturb Tenant’s
leasehold estate or rights hereunder, and will recognize Tenant as the direct
tenant of such mortgagee on the same terms and conditions as are contained in
this Lease, subject to the provisions hereinafter set forth, provided no default
shall have occurred and be continuing hereunder (any such agreement, or any
agreement of similar import, from a mortgagee being hereinafter referred to as a
“Nondisturbance Agreement”) and this Lease shall be subject and subordinate to
such mortgage.  This clause shall be self-operative and no further instrument of
subordination shall be required from Tenant to make the interest of any
mortgagee superior to the interest of Tenant hereunder.  Tenant, however, at
Tenant’s sole cost and expense, shall execute and deliver promptly the
Nondisturbance Agreement or any other agreement that Landlord may reasonably
request in confirmation of such subordination.
 
(B)           If required by the mortgagee, within seven (7) days after notice
thereof, Tenant shall join in any Nondisturbance Agreement to indicate its
concurrence with the provisions thereof and its agreement set forth in this
Paragraph 74 to attorn to such mortgagee, as Tenant’s landlord
hereunder.  Tenant shall promptly so accept, execute and deliver any
Nondisturbance Agreement proposed by any such mortgagee which conforms to the
provisions of this Paragraph 74.  Any such Nondisturbance Agreement may also
contain other terms and conditions as may otherwise be require by such mortgage,
which do not increase Tenant’s monetary obligations under this Lease, or
adversely affect or diminish the rights, or increase the other obligations of
Tenant under this Lease.
 
(C)           If at any time prior to the expiration of the term, any mortgagee
comes into possession of the Property, Tenant agrees, at the election and upon
demand of any owner of the Property, or of any mortgagee in possession of the
Property, to attorn, from time to time, to any such owner or mortgagee or as a
result of a foreclosure of the mortgage or the granting of a deed in lieu of
foreclosure, upon the then executory terms and conditions of this Lease, subject
to the provisions of this Paragraph 74, for the remainder of the term, provided
that such owner or mortgagee, as the case may be, shall then be entitled to
possession of the Premises.  Tenant upon demand of any such owner or mortgagee,
shall execute, at Tenant’s expense, from time to time, instruments, in
recordable form, in confirmation of the foregoing provisions of this Paragraph
74, satisfactory to any such owner or mortgagee, acknowledging such attornment
and setting forth the terms and conditions of its tenancy.  Nothing contained in
this Paragraph 74 shall be construed to impair any right otherwise exercisable
by any such owner or mortgagee.
 
 
17

--------------------------------------------------------------------------------


 
 
2.1.13                      Like-Kind Exchange.
 
Tenant understands that Landlord may seek to structure the disposition of its
interest in the Premises in such a way that will afford Landlord an opportunity
to take advantage of the provisions of Section 1031 of the Internal Revenue Code
of 1986, as amended and the Treasury Regulations promulgated thereunder
governing “like-kind” exchanges.  Tenant shall cooperate with Landlord in such
efforts provided Tenant shall not be responsible for any costs and/or expenses
in connection therewith.  Without limiting the generality of the foregoing,
Tenant as directed by Landlord, shall make all payments on account of the
purchase price under any contract of sale entered pursuant to the terms of this
Lease including any deposit thereunder, to a Qualified Intermediary (as defined
in the Treas. Reg. 1.1031(k)-1(g)(4)).  Landlord reserves the right, in
effectuating such like-kind exchange, to assign Landlord’s rights, but not its
obligations, under any agreement to the Qualified Intermediary and Tenant hereby
consents to such assignment. Tenant agrees to execute such reasonable documents
and otherwise to cooperate in such respects as may reasonably be requested by
Landlord in order to enable Landlord to carry out a like-kind exchange as
aforesaid.  Notwithstanding anything contained herein to the contrary, (a)
Tenant shall not incur (except to a de minimus extent) additional costs or
expenses, or have any of its obligations under any agreement increased or any of
its rights hereunder reduced, in connection with the like-kind exchange, and (b)
Landlord shall indemnify Tenant for all loss, cost, expense, damages and
liabilities, including, without limitation, attorneys’ costs and expenses,
incurred by Tenant in connection with such like-kind exchange.  In the event
that the Landlord fails to arrange such a like-kind exchange, the transaction
shall nevertheless be consummated as a sale and purchase.
 
ARTICLE III

 
Broker
 
3.1 Landlord and Tenant each represents that this Agreement was not brought
about by any broker and all negotiations with respect to this Agreement were
conducted exclusively between Landlord and Tenant.  Landlord and Tenant agree
that if any claim is made for commissions by any broker through or on account of
any acts of Landlord or Tenant, Landlord and Tenant will hold each other free
and harmless from any and all liabilities and expenses in connection therewith,
including Landlord’s or Tenant’s reasonable attorney’s fees and disbursements.
 
ARTICLE IV

Ratification
 
4.1 Tenant represents and warrants that the Lease is presently in full force and
effect, that it knows of no event of default on the part of Landlord and that
Tenant has no defense or right of offset in connection with Landlord’s
performance under the Lease to this date.
 
4.2 The parties hereby ratify and confirm all of the terms, covenants and
conditions of the Lease, except to the extent that those terms, covenants and
conditions are amended, modified or varied by this Agreement.  If there is a
conflict between the provisions of the Lease and the provisions of this
Agreement, the provisions of this Agreement shall control.
 
4.3 This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and there respective successors and/or assigns.
 

 
 
18

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Second Amendment to Lease as
of the day and year first above written.
 
 
                    MITCHMAR ATLANTA PROPERTIES, INC
 
                    By:______________________________                                                                      
                    Name: Mitchell Jacobson
                    Title:   President
 
 
                    SID TOOL CO., INC.
 
                    By:______________________________                                                                      
                    Name: Shelly M. Boxer
                    Title:   Vice President-Finance
 


 
 
19
 
 
 
 

 